firearm out of a vehicle. We therefore conclude that the district court did
                                              not err in denying appellant's motion. 2 Accordingly, we
                                                          ORDER the judgment of the district court AFFIRMED.




                                                                                                                J.
                                                                                 Gibbons


                                                                                                                J.



                                                                                                                J.
                                                                                 Saitta


                                              cc:   Hon. Valorie J. Vega, District Judge
                                                    Mario Zamora
                                                    Attorney General/Carson City
                                                    Clark County District Attorney
                                                    Eighth District Court Clerk




                                                    We conclude that the district court did not abuse its discretion in
                                                    2
                                              denying appellant's motion for transcripts at state expense.

SUPREME COURT
        OF
     NEVADA
                                                                                   2
(0) 1947A


             .,•••   '.•• •   • ;••.
                                -      c.,M               • . s..